Citation Nr: 0914224	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for degenerative joint 
disease, left knee with shin splints (claimed bilateral knee 
condition).

3.  Entitlement to service connection for degenerative joint 
disease, right knee with shin splints (claimed bilateral knee 
condition).

4.  Entitlement to service connection for lumbosacral strain 
(claimed as chronic lower back pain).

5.  Entitlement to service connection for broken tail bone.

6.  Entitlement to service connection for abdominal pain.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1989 to 
May 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, VA received through the appellant's accredited 
service representative a letter dated the same requesting a 
hearing before a member of the Board.  A hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.  See 38 C.F.R. § 20.700.  The appellant indicated 
that he would like a "videoconference hearing or a traveling 
judge," which ever is faster.  This matter is within the 
province of the RO as the RO schedules travel board hearings 
and, as such, can ascertain which type of hearing may be had 
sooner.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
hearing, videoconference or Travel Board 
Hearing as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




